        Case 1:17-cv-11011-GAO Document 189 Filed 07/12/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


ANDREW MOBUS,

       Plaintiff and Defendant-in-
       Counterclaim,
                                                   C.A. No. 1:17-cv-11011-GAO
       v.

BARD COLLEGE,

       Defendant and Plaintiff-in-
       Counterclaim.


             AFFIDAVIT OF ARIELLE B. KRISTAN IN SUPPORT OF
        DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE

       I, Arielle B. Kristan, declare the following:

       1.      I am an attorney licensed to practice law in the Commonwealth of Massachusetts.

Along with attorney Scott Roberts, I represent Defendant Bard College at Simon’s Rock (the

“College”) in the above-captioned lawsuit (the “Lawsuit”).

       2.      I submit this affidavit in support of Defendant’s Response to Plaintiff’s Motion to

Strike Portions of Bard’s Statement of Additional Material Facts. This affidavit is based on my

personal knowledge and a review of my firm’s records concerning the Lawsuit.

       3.      In his Memorandum in support of his Motion to Strike (the “Memorandum”),

Plaintiff included a chart purporting to set forth objections to Defendant’s Statement of

Additional Material Facts on the grounds of hearsay and authentication. Attached hereto as

Exhibit A is a chart containing Defendant’s specific responses to each of Plaintiff’s objections.

       4.      Exhibit B hereto contains a copy of a certification from a Health Information

Administrator dated August 27, 2019.
         Case 1:17-cv-11011-GAO Document 189 Filed 07/12/19 Page 2 of 2



       5.      Exhibit C hereto contains a true and accurate copy of a Records Custodian

Certification signed by an Executive Director and dated November 5, 2018.

       6.      Exhibit D hereto contains a true and accurate copy of a selection from the

transcript of Alexandra Taylor’s July 12, 2018 deposition in this Lawsuit.

       I declare under the penalties of perjury on this 12th day of July, 2019 that the foregoing is

correct and true.

                                              /s/ Arielle B. Kristan
                                              Arielle B. Kristan (BBO No. 677048)


                                 CERTIFICATE OF SERVICE

        I, Scott A. Roberts, certify that this document, filed through the Electronic Case Filing
(ECF) system, will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on July 12, 2019.

                                              /s/ Scott A. Roberts
                                              Scott A. Roberts (BBO No. 550732)




                                                 2
